                                                    Case 2:19-cv-04821-MWF-KS Document 62 Filed 05/18/20 Page 1 of 3 Page ID #:757

                                                        Yana A. Hart, Esq. (SBN: 306499)
                                                    1
                                                        yana@kazlg.com
                                                    2   Kazerouni Law Group, APC
                                                        2221 Camino Del Rio South, Suite 101
                                                    3   San Diego, CA 92108
                                                    4   Telephone: (619) 233-7770
                                                        Fax: (619) 297-1022
                                                    5
                                                        Attorneys for Plaintiffs,
                                                    6   Arthur Catalano, Matthew Fernandes,
                                                    7   Andre Joseph, Alexander Alonso, and Randolph Jones

                                                    8
                                                    9
                                                                            IN THE UNITED STATES DISTRICT COURT
                                                   10
                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                   11
KAZEROUNI LAW GROUP, APC




                                                   12      Richard Dalton, Arthur Catalano,                      CASE NO.: 2:19-CV-04821-
                                                   13      Matthew Fernandes, Andre Joseph,                      MWF-KS
                           San Diego, California




                                                           Alexander Alonso, and Randolph
                                                   14      Jones, individually and on behalf of
                                                   15      others similarly situated,
                                                                                                                 JOINT STIPULATION TO
                                                   16                        Plaintiffs,                         CONTINUE DISCOVERY
                                                           v.                                                    DISPUTE CONFERENCE CALL
                                                   17
                                                   18      Anovos Productions, LLC, Disney
                                                           Lucasfilm Ltd., NBCUniversal
                                                   19      Media, LLC; and CBS Studios, Inc.,
                                                   20
                                                                             Defendants.
                                                   21
                                                   22
                                                   23
                                                   24
                                                                Plaintiffs ARTHUR CATALANO, MATTHEW FERNANDES, ANDRE
                                                   25   JOSEPH, ALEXANDER ALONSO and RANDOLPH JONES (hereinafter
                                                   26   “Plaintiffs”) and Defendant ANOVOS PRODUCTIONS, LLC (hereinafter
                                                   27   “Defendant”) (all jointly hereinafter referred to as “the Parties”), hereby stipulate to
                                                   28
                                                         ______________________________________________________________________________________________________
                                                          JOINT STIPULATION TO                          - 1 of 3 -                  2:19-cv-04821-MWF-KS
                                                          CONTINUE DISCOVERY DISPUTE
                                                    Case 2:19-cv-04821-MWF-KS Document 62 Filed 05/18/20 Page 2 of 3 Page ID #:758


                                                    1   and request the following:
                                                    2           1. On October 23, 2019, prior to the parties’ initial Rule 26(f) conference,
                                                    3               Plaintiffs served Requests for Production of Documents on Defendant.

                                                    4           2. On March 4, 2020, Defendant produced its responses to Plaintiffs’

                                                    5               requests.

                                                    6           3. Thereafter, Plaintiffs identified certain responses which Plaintiffs
                                                                    believed were insufficient or evasive.
                                                    7
                                                                4. The parties then conducted several meet and confer conferences,
                                                    8
                                                                    exchanged formal and informal correspondences, and thereafter, reached
                                                    9
                                                                    an impasse regarding certain requests.
                                                   10
                                                                5. In early April, 2020, after reaching an impasse, the parties jointly
                                                   11
                                                                    contacted Judge Stevenson’s chambers requesting to conduct a
KAZEROUNI LAW GROUP, APC




                                                   12
                                                                    conference call regarding said discovery dispute.
                                                   13
                           San Diego, California




                                                                6. Honorable Judge Stevenson scheduled a call with the parties for May 20,
                                                   14
                                                                    2020 at 2:00 pm. (Dkt. 59)
                                                   15           7. Recently, the parties began discussing a possibility of a potential
                                                   16               resolution of this case.
                                                   17           8. As a result of these initial discussions, the parties are working jointly on
                                                   18               exchanging some confidential information to facilitate these discussions.
                                                   19           9. Therefore, they respectfully request to postpone the scheduled
                                                   20               Conference Call with the Magistrate Judge Stevenson sometime after
                                                   21               June 18, 2020, allowing the parties to continue their settlement
                                                   22               discussions.
                                                   23           10.Since the parties spent substantial amount of fees litigating this matter,

                                                   24               the parties hope to minimize further litigation efforts, in the event that a

                                                   25               settlement can be reached.
                                                                11.If the parties be able to reach a resolution, this Court would also be able
                                                   26
                                                                    to preserve judicial resources, as opposed to spending substantial time
                                                   27
                                                                    with the parties going over the discovery disputes.
                                                   28
                                                         ______________________________________________________________________________________________________
                                                         JOINT STIPULATION TO                          - 2 of 3 -                      5:19-cv-01948-JGB-KK
                                                         CONTINUE DISCOVERY DISPUTE
 Case 2:19-cv-04821-MWF-KS Document 62 Filed 05/18/20 Page 3 of 3 Page ID #:759


 1
 2          WHEREFORE, the Parties respectfully request that this Court continue the
 3   conference call with the Magistrate Judge to address the discovery dispute

 4   sometime after June 18, 2020.

 5          Respectfully submitted,

 6
     Dated: May 18, 2020                           KAZEROUNI LAW GROUP, APC
 7
 8
                                                      By: s/ Yana A. Hart
 9                                                        Yana Hart, Esq.
10                                                        Attorneys for Plaintiff

11
     Dated: May 18, 2020                           ROME & ASSOCIATES APC
12
13                                                   By: s/ Sridavi Ganesan
                                                         Sridavi Ganesan
14                                                      Attorneys for Defendant
15                                                      Anovos Productions, LLC

16
17                                       Signature Certification
18          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
19   Policies and Procedures Manual, I hereby certify that the content of this document
20   is acceptable to Sridavi Ganesan, counsel for the Defendant, and that I have

21   obtained her authorization to affix her electronic signature to this document.

22
23   Dated: May 18, 2020                            KAZEROUNI LAW GROUP, APC
24                                                        By: s/ Yana A. Hart
25                                                            Yana Hart, Esq.
                                                             Attorneys for Plaintiff
26
27
28
      ______________________________________________________________________________________________________
       JOINT STIPULATION TO                          - 3 of 3 -                  2:19-cv-04821-MWF-KS
       CONTINUE DISCOVERY DISPUTE
